FOX CHASE BANCORP, INC. 4th QUARTER EARNINGS 2015 [FOX CHASE LETTERHEAD] 4390 Davisville Road, Hatboro, PA 19040 Phone (215) 283-2900 Fax (215) 775-1401 NEWS RELEASE For Immediate Release Date: January 26, 2016 Contact: Roger S. Deacon Chief Financial Officer Phone: (215) 775-1435 FOX CHASE BANCORP, INC. ANNOUNCES EARNINGS FOR THE QUARTER AND YEAR ENDED DECEMBER 31, 2015 (Annual Earnings Increase by 17%) HATBORO, PA. January 26, 2016 - Fox Chase Bancorp, Inc. (the “Company”) (NASDAQ GS: FXCB), the holding company for Fox Chase Bank (the “Bank”), today announced net income of $9.5 million, or $0.85 per diluted share, for the year ended December 31, 2015,compared to $8.2 million, or $0.71 per diluted share, for the year ended December 31, 2014.The Company reported net income of $1.8 million, or $0.16 per diluted share, for the quarter ended December 31, 2015 compared to net income of $2.1 million, or $0.19 per diluted share, for the quarter ended December 31, 2014. 2015 results include one-time after-tax core data processing systems conversion-related expenses of $839,000 ($0.08 per share) and after-tax merger-related expenses of $396,000 ($0.03 per share). The fourth quarter 2015 results include one-time after-tax core data processing systems conversion-related expenses of $193,000 ($0.02 per share) and after-tax merger-related expenses of $396,000 ($0.03 per share). The Company also announced that its Board of Directors declared a cash dividend of $0.28 per outstanding share of common stock.This quarter’s dividend is comprised of a regular quarterly dividend of $0.14 and a nonrecurring dividend of $0.14 per outstanding common share.Cumulative dividends paid for 2015 totaled $0.70 per share, which represented 82% of the Company's 2015 net income. The dividend will be paid on February 25, 2016 to stockholders of record as of the close of business on February 11, 2016. FOX CHASE BANCORP, INC. 4th QUARTER EARNINGS 2015 Commenting on the Company’s performance, Thomas M. Petro, President and Chief Executive Officer stated, “We are pleased with continued improvements in our operating performance, especially in this challenging interest rate environment. In addition, we are excited about our merger with Univest Corporation of Pennsylvania and are moving forward to obtain the necessary approvals to close the transaction in the third quarter of 2016.We believe this affiliation will create a stronger franchise and provide greater benefits to customers, shareholders and the communities we serve.” Highlights at and for the year and quarter ended December 31, 2015 included: · Total assets were $1.13 billion at December 31, 2015 compared to $1.09 billion at December 31, 2014.Total loans were $767.7 million at December 31, 2015, an increase of $28.2 million, or 3.8%, from $739.5 million at September 30, 2015, and an increase of $43.4 million, or 6.0%, from $724.3 million at December 31, 2014. · Total commercial loans increased $66.0 million, or 10.9%, from $607.5 million at December 31, 2014 to $673.5 million at December 31, 2015 primarily due to increases of $53.8 million in multi-family and commercial real estate loans and $15.9 million in commercial and industrial loans offset by paydowns of $3.7 million in construction loans. Total commercial loans increased $34.4 million, or 5.4%, from $639.1 million at September 30, 2015 to $673.5 million at December 31, 2015 primarily due to increases of $38.6 million in multi-family and commercial real estate loans offset by paydowns of $3.9 million in construction loans. · Total average assets were $1.10 billion for the year ended December 31, 2015 compared to $1.08 billion for the year ended December 31, 2014.Total average commercial loans increased by $52.4 million, or 9.1%, to $628.1 million for the year ended December 31, 2015, compared to $575.7 million for the year ended December 31, 2014. · Nonperforming assets decreased to $5.2 million, or 0.46% of total assets, at December 31, 2015 compared to $6.3 million, or 0.57% of total assets, at both September 30, 2015 and December 31, 2014. FOX CHASE BANCORP, INC. 4th QUARTER EARNINGS 2015 · Return on average assets was 0.87% for the year ended December 31, 2015 compared to 0.76% for the year ended December 31, 2014. · Net interest income increased $622,000, or 1.9%, to $34.1 million for the year ended December 31, 2015, compared to $33.5 million for the year ended December 31, 2014.The net interest margin was 3.20% for the year ended December 31, 2015, compared to 3.19% for the year ended December 31, 2014. · Net interest income increased $156,000, or 1.9%, to $8.4 million for the three months ended December 31, 2015, compared to $8.2 million for the three months ended December 31, 2014.Net interest income was also $8.4 million for the three months ended September 30, 2015.The net interest margin was 3.10% for the three months ended December 31, 2015, compared to 3.18% for the three months ended December 31, 2014 and the three months ended September 30, 2015. The decrease in net interest margin during the quarter was primarily due to lower rates on new commercial loans and repricing of certain credits to lower rates given the competitive environment. · The Company recorded a credit to the provision for loan losses of $995,000 during the year ended December 31, 2015, compared to a provision for loan losses of $1.9 million for the year ended December 31, 2014.The credit to the provision was primarily due to $1.2 million of recoveries, during 2015, on previously charged-off loans.The Company recorded net loan recoveries of $827,000 and net charge-offs of $161,000 for the year and quarter ended December 31, 2015, respectively, compared to net charge-offs of $2.7 million and $720,000, respectively, for the year and quarter ended December 31, 2014.The charge-offs in the quarter ended December 31, 2015 were primarily related to one residential mortgage loan.There were no commercial loan charge-offs. · The allowance for loan losses was $10.6 million, or 1.36% of total loans at December 31, 2015, compared to $10.6 million, or 1.42% of total loans at September 30, 2015 and $10.7 million or 1.46% of total loans at December 31, 2014. · Noninterest income increased $440,000 to $2.7 million for the year ended December 31, 2015, compared to $2.3 million for the year ended December 31, 2014, primarily due to an increase of $181,000 in income on bank-owned life insurance as the Bank purchased $10.0 million of bank-owned life insurance in the third quarter of 2015, an increase of $131,000 in equity in earnings of affiliate due to higher mortgage volumes and an increase of $104,000 in other noninterest income primarily due to increased cash management fees. FOX CHASE BANCORP, INC. 4th QUARTER EARNINGS 2015 · Noninterest expense increased $2.0 million, or 9.0%, to $24.2 million for the year ended December 31, 2015, compared to $22.2 million for the year ended December 31, 2014. This increase was primarily due to the Company incurring $1.8 million (pre-tax) of one-time costs, of which $1.3 million related to the core data processing systems conversion and $487,000 related to the previously announced merger with Univest Corporation of Pennsylvania (NASDAQ: UVSP, “Univest”).For the year ended December 31, 2015, pre-tax system conversion and merger related costs are captured in the following noninterest expense categories:Salary, benefits and other compensation ($149,000), data processing costs ($632,000), professional fees ($883,000) and other ($94,000). · Excluding the one-time core data processing systems costs and merger-related costs noted in the above paragraph, noninterest expense increased $244,000, or 1.1%, to $22.5 million for the year ended December 31, 2015 from $22.2 million for the year ended December 31, 2014. · Noninterest expense increased $766,000, or 13.6%, to $6.4 million for the three months ended December 31, 2015, compared to $5.6 million for the three months ended December 31, 2014. This increase was due to the Company incurring $779,000 (pre-tax) of one-time costs, of which $292,000 related to the core data processing systems conversion and $487,000 related to the previously announced merger with Univest. For the three months ended December 31, 2015, pre-tax system conversion and merger related costs are captured in the following noninterest expense categories:Salary, benefits and other compensation ($43,000), data processing costs ($134,000), professional fees ($587,000) and other ($15,000). · The efficiency ratio was 65.4% and 69.9% for the year and quarter ended December 31, 2015, respectively, compared to 61.2% and 63.3% for the year and quarter ended December 31, 2014, respectively. Excluding the previously discussed one-time core data processing systems conversion and merger related costs, the efficiency ratio was 60.6% and 61.4% for the year and quarter ended December 31, 2015, respectively. · Income tax provision for the year ended December 31, 2015 includes the reversal of an $182,000 valuation allowance on certain state deferred tax assets, which occurred during the three months ended March 31, 2015.The effective income tax rate for the year ended December 31, 2015 was 29.9%.Excluding this reversal, the effective income tax rate for the year ended December 31, 2015 was 31.2%, compared to 29.4% for the year ended December 31, 2014. FOX CHASE BANCORP, INC. 4th QUARTER EARNINGS 2015 On December 8, 2015, Univest and the Company announced the signing of a definitive agreement and plan of merger under which Univest will acquire the Company through the merger of the Company with and into Univest, with Univest surviving the merger, in a cash and stock transaction for total consideration valued at approximately $244.3 million.Subject to the satisfaction or waiver of the closing conditions contained in the merger agreement, including the approval of the merger agreement by the Company’s shareholders and the receipt of required regulatory approvals, Univest and the Company expect that the merger will be completed during the third quarter of 2016. However, it is possible that factors outside the control of both companies, including whether or when the required regulatory approvals will be received, could result in the merger being completed at a different time or not at all. Fox Chase Bancorp, Inc. is the stock holding company of Fox Chase Bank. The Bank is a Pennsylvania state-chartered savings bank originally established in 1867.The Bank offers traditional banking services and products from its main office in Hatboro, Pennsylvania and nine branch offices in Bucks, Montgomery, Chester and Philadelphia Counties in Pennsylvania and Atlantic and Cape May Counties in New Jersey.For more information, please visit the Bank’s website at www.foxchasebank.com. This news release contains forward-looking statements within the meaning of the federal securities laws. Forward-looking statements can generally be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results.These forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein.These risks and uncertainties involve general economic trends, changes in interest rates, loss of deposits and loan demand to other financial institutions, substantial changes in financial markets; changes in real estate value and the real estate market, regulatory changes, possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, the outcome of pending litigation, and market disruptions and other effects of terrorist activities.The Company undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required under the rules and regulations of the Securities and Exchange Commission. FOX CHASE BANCORP, INC. 4th QUARTER EARNINGS 2015 CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands, Except Per Share Data) Three Months Ended Twelve Months Ended December 31, December 31, (Unaudited) (Unaudited) (Audited) INTEREST INCOME Interest and fees on loans $ Interest and dividends on investment securities Other interest income 15 5 25 7 Total Interest Income INTEREST EXPENSE Deposits Short-term borrowings 15 27 94 Federal Home Loan Bank advances Other borrowed funds Total Interest Expense Net Interest Income Provision (credit) for loan losses ) Net Interest Income after Provision for Loan Losses NONINTEREST INCOME Service charges and other fee income Net gain (loss) on sale of assets acquired through foreclosure 2 68 ) ) Income on bank-owned life insurance Equity in earnings of affiliate 78 47 Other 76 29 Total Noninterest Income NONINTEREST EXPENSE Salaries, benefits and other compensation Occupancy expense Furniture and equipment expense 95 90 Data processing costs Professional fees Marketing expense 59 FDIC premiums Assets acquired through foreclosure expense 24 17 Other Total Noninterest Expense Income Before Income Taxes Income tax provision Net Income $ Earnings per share: Basic $ Diluted $ FOX CHASE BANCORP, INC. 4th QUARTER EARNINGS 2015 CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in Thousands, Except Share Data) December 31, (Unaudited) (Audited) ASSETS Cash and due from banks $ $ Interest-earning demand deposits in other banks Total cash and cash equivalents Investment securities available-for-sale Investment securities held-to-maturity (fair value of $149,850 at December 31, 2015 and $170,854 at December 31, 2014) Loans, net of allowance for loan losses of $10,562 at December 31, 2015 and $10,730 at December 31, 2014 Federal Home Loan Bank stock, at cost Bank-owned life insurance Premises and equipment, net Assets acquired through foreclosure Real estate held for investment Accrued interest receivable Mortgage servicing rights, net Deferred tax asset, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ $ Short-term borrowings Federal Home Loan Bank advances Other borrowed funds Advances from borrowers for taxes and insurance Accrued interest payable Accrued expenses and other liabilities Total Liabilities STOCKHOLDERS' EQUITY Preferred stock ($.01 par value; 1,000,000 shares authorized, none issued and outstanding at December 31, 2015 and December 31, 2014) - - Common stock ($.01 par value; 60,000,000 shares authorized, 11,767,590 shares outstanding at December 31, 2015 and 11,802,791 shares outstanding at December 31, 2014) Additional paid-in capital Treasury stock, at cost (3,141,201 shares at December 31, 2015 and 2,852,572 at December 31, 2014) ) ) Common stock acquired by benefit plans ) ) Retained earnings Accumulated other comprehensive (loss) income, net ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ FOX CHASE BANCORP, INC. 4th QUARTER EARNINGS 2015 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF THE COMPANY (UNAUDITED) (Dollars in Thousands, Except Per Share Data) December 31, September 30, December 31, CAPITAL RATIOS: Stockholders’ equity (to total assets) (1) 15.72 % 16.02 % 16.07 % Common equity tier 1 capital ratio (to risk-weighted assets) (2) N/A Tier 1 leverage ratio (to adjusted average assets) (2) Tier 1 capital ratio (to risk-weighted assets) (2) Total capital ratio (to risk-weighted assets) (2) ASSET QUALITY INDICATORS: Nonperforming Assets: Nonaccruing loans $ $ $ Accruing loans past due 90 days or more - - - Total nonperforming loans $ $ $ Assets acquired through foreclosure Total nonperforming assets $ $ $ Ratio of nonperforming loans to total loans 0.33 % 0.46 % 0.47 % Ratio of nonperforming assets to total assets Ratio of allowance for loan losses to total loans Ratio of allowance for loan losses to nonperforming loans Troubled Debt Restructurings: Nonaccruing troubled debt restructurings (3) $ $ $ Accruing troubled debt restructurings Total troubled debt restructurings $ $ $ Past Due Loans: 30 - 59 days $ $ $ 60 - 89 days Total $ $ $ (1) Represents stockholders’ equity ratio of Fox Chase Bancorp, Inc. (2) Represents regulatory capital ratios of Fox Chase Bank. (3) Nonaccruing troubled debt restructurings are included in total nonaccruing loans above. FOX CHASE BANCORP, INC. 4th QUARTER EARNINGS 2015 At or for the Three Months Ended December 31, September 30, December 31, PERFORMANCE RATIOS(4): Return on average assets 0.64 % 0.85 % 0.79 % Return on average equity Net interest margin Efficiency ratio (5) Efficiency ratio (excludes one-time costs) (6) OTHER: Average commercial loans $ $ $ Tangible book value per share - Core (7) $ $ $ Tangible book value per share (8) $ $ $ Employees (full-time equivalents) At or for the Twelve Months Ended December 31, December 31, PERFORMANCE RATIOS: Average commercial loans $ $ Return on average assets 0.87 % 0.76 % Return on average equity Net interest margin Efficiency ratio (5) Efficiency ratio (excludes one-time costs) (6) Annualized Represents noninterest expense, excluding valuation adjustments on assets acquired through foreclosure, divided by the sum of net interest income and noninterest income, excluding gains or losses on the sale of securities, premises and equipment and assets acquired through foreclosure. Same as (5) except noninterest expense in this ratio excludes costs related to the core data processing systems conversion and the previously announced merger with Univest Corporation.Such costs were $779,000, $502,000 and $0 for the three months ended December 31, 2015, September 2015 and December 2014, respectively.Such costs were $1.8 million and $0 for the twelve months ended December 31, 2015 and December 31, 2014, respectively. Total stockholders’ equity, excluding the impact of accumulated other comprehensive (loss) gain, net ($(480,000) at December 31, 2015, $384,000 at September 30, 2015 and $116,000 at December 31, 2014) divided by total shares outstanding. Total stockholders’ equity divided by total shares outstanding.Tangible book value per share and book value per share were the same for all periods indicated. FOX CHASE BANCORP, INC.
